In a proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Richmond County (Leddy, J.), dated August 4, 1987, which, upon a fact-finding order of the same court, dated May 28, 1987, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal sale of a controlled substance in the third degree, placed him on probation for a period of 18 months. The appeal brings up for review the fact-finding order dated May 28, 1987.
Ordered that the order of disposition is affirmed, without costs or disbursements.
*465Viewing the evidence in the light most favorable to the prosecution (cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal sale of a controlled substance in the third degree (Penal Law § 220.39). Moreover, upon the exercise of our factual review power, we are satisfied that the finding was not against the weight of the evidence (Family Ct Act § 342.2 [2]; cf., CPL 470.15 [5]). Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see, Matter of Dennis N., 110 AD2d 703; cf., People v Gaimari, 176 NY 84, 94). Mangano, J. P., Lawrence, Spatt and Harwood, JJ., concur.